PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1868


KATHLEEN R. WOOD, Personal Representative for the Estate of
James E. Joyner,

                 Plaintiff – Appellee,

           v.

CRANE CO., individually and as successor to National−U.S.
Radiator, is a Delaware Corporation with its principal
place of business in Connecticut,

                 Defendant – Appellant,

           and

A.C. & R INSULATION CO., INC.; ALLEN−BRADLEY COMPANY, INC.;
ALLIS−CHALMERS     ENERGY,    INC.;    AIR   &    LIQUID    SYSTEMS
CORPORATION, Successor by Merger to Buffalo Pumps, Inc.;
A.O. SMITH CORPORATION; ARMSTRONG INTERNATIONAL, INC.;
AQUA−CHEM, INC., d/b/a Clever−Brooks Division; AURORA PUMP,
CO; A.W. CHESTERTON, INC.; BW/IP, INC., and its wholly
owned subsidiaries as successor−in−interest to BW/IP;
CARRIER CORP.; CBS CORPORATION, f/k/a Viacom, Inc., as
successor   to    Westinghouse     Electric    Corp.;    CERTAINEED
CORPORATION;    CLEAVER−BROOKS      COMPANY;     COLUMBIA    BOILER
COMPANY; CROWN CORK & SEAL COMPANY, INC.; EATON ELECTRICAL,
INC., f/k/a Cutler Hammer, Inc.; ELLIOTT COMPANY I, f/k/a
Elliott   Turbomachinery       Co.    Inc.;    FMC     CORPORATION,
individually,    on    behalf    of   its   Former    Construction
Equipment    Group    &    Former    Peerless     Pump    Division;
FOSTER−WHEELER LLC; FOSTER WHEELER ENERGY CORPORATION,
f/k/a Foster Wheeler Corporation; GARDNER DENVER, INC.;
GARDNER DENVER NASH, LLC, a/k/a Gardner Denver, Inc., f/k/a
Nash Elmo Industries, LLC; GENERAL ELECTRIC COMPANY;
GEORGIA−PACIFIC, LLC; THE GOODYEAR TIRE & RUBBER COMPANY,
individually    and   as    successor−in−interest      to   Durabla
Manufacturing; GOULDS PUMPS, INC., a subsidiary of ITT
Industries, Inc.; THE GRISCOM−RUSSELL COMPANY, f/k/a The
Dial Corporation, a Delaware Corporation; H.B. FULLER
COMPANY, Successor/or parent of Benjamin Foster Division of
Amchem Products, Inc.; H.B. SMITH COMPANY, INC., a/k/a
Smith Cast Iron Boilers; HONEYWELL INTERNATIONAL, INC.;
HOPEMAN BROTHERS, INC.; IMO INDUSTRIES, INCORPORATED,
individually and on behalf of and successor to DeLaval;
DeLaval Stream Turbine Co., IMO DeLaval and Warren Pump
Co.; INGERSOLL−RAND COMPANY; INTERNATIONAL PAPER COMPANY,
INC.; JOHN CRANE, INC.; KAISER GYPSUM COMPANY, INC.;
MCNALLY     INDUSTRIES,     INC.,     individually     and    as
successor−in−interest to Northern Pump Company and Northern
Fire   Apparatus   Company;    MCIC,   INC.,   f/k/a   McCormick
Asbestos Co.; METROPOLITAN LIFE INSURANCE CO.; NATIONAL
SERVICE INDUSTRIES, INC., f/k/a North Brothers, Inc.;
OWENS−ILLINOIS, INC.; RAPID−AMERICAN CORPORATION; RILEY
POWER, INC., f/k/a Babcock Borsig, Inc., f/k/a Riley Stoker
Corporation; SB DECKING, INC., f/k/a Selby, Battersby &
Company; SEALING EQUIPMENT PRODUCTS CO. INC.; SIEMANS DEMAG
DELAVAL    TURBOMACHINERY,    INC.,     f/k/a    Demag   Delaval
Turbomachinery, Inc.; SCHNEIDER ELECTRIC USA, INC., f/k/a
Square D Company; UNION CARBIDE CORPORATION; UNIROYAL,
INCORPORATED; VALEN VALVE CORPORATION; WALLACE & GALE
ASBESTOS SETTLEMENT TRUST; THE WALTER E. CAMPBELL COMPANY,
INC.; WARREN PUMPS, LLC, f/k/a Warren Pumps, Incorporated;
WEIL   PUMP    COMPANY   INC.;    WEIL−MCLAIN,    INC.;   YARWAY
CORPORATION;    ROCKWELL   AUTOMATION,     INC.,   successor−in−
interest to Allen−Bradley Co.,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-02294-CCB)


Argued:   March 19, 2014                  Decided:   August 15, 2014


Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by published opinion. Judge Diaz wrote the opinion, in
which Judge Wynn joined. Judge Duncan concurred in the judgment
only.


                                  2
ARGUED:   Michael   James  Ross,  K&L   GATES   LLP,   Pittsburgh,
Pennsylvania,   for   Appellant.     Jacqueline   Gagne   Badders,
RUCKDESCHEL LAW FIRM, LLC, Ellicott City, Maryland, for
Appellee.   ON BRIEF: Nicholas P. Vari, Syed D. Ali, K&L GATES
LLP, Pittsburgh, Pennsylvania; Neil J. MacDonald, MACDONALD LAW
GROUP, LLC, Beltsville, Maryland, for Appellant.          Jonathan
Ruckdeschel, Z. Stephen Horvat, RUCKDESCHEL LAW FIRM, LLC,
Ellicott City, Maryland, for Appellee.




                                3
DIAZ, Circuit Judge:

       Crane    Company,       one    of    many    defendants   in   this    asbestos

litigation,         removed    this    case    to    federal   court,   asserting    a

federal defense to plaintiff James Joyner’s 1 state tort claims.

When       Joyner    amended    his        complaint,   eliminating     the     claims

underlying that federal defense, the district court remanded to

state court.         Crane now complains that it should have been given

the opportunity to assert a new basis for federal jurisdiction--

even though it had declined to do so in a timely fashion.                           We

affirm the district court’s decision to remand.



                                              I.

                                              A.

       James Joyner was diagnosed with mesothelioma in March 2012.

His illness allegedly resulted from exposure to asbestos while

working as an electrician for the Coast Guard and then in the

private sector.

       Joyner filed suit in Maryland state court, alleging (1)

strict liability for defective design and failure to warn; (2)

breach of implied warranty; (3) negligence products liability

claims; and (4) aiding and abetting and conspiracy to conceal

       1
       Joyner passed away during the course of these proceedings,
and his representative, Kathleen Wood, has been substituted in
the caption. We continue to refer to Joyner in our opinion.



                                              4
information      about      the    dangers     of       asbestos.         Joyner   named    as

defendants      a    number       of   manufacturers            who    allegedly   supplied

asbestos-containing materials with which he came into contact at

various points in his career.                      One of those defendants, Crane

Co.,       allegedly    manufactured        and         supplied       asbestos-containing

valves and gaskets to the Navy, 2 on whose ships Joyner worked

while employed by the Coast Guard.

       Crane removed the case to federal court under the federal

officer      removal    statute.         See       28    U.S.C.       § 1442(a)(1).     That

provision      allows       for   removal      of       suits    against    “[t]he    United

States or . . . any officer . . . in an official or individual

capacity,      for     or    relating     to       any    act     under    color   of   such

office.”       Id.     In support of its position, Crane averred that it

would assert the federal contractor defense, as it had supplied

the valves in conformance with military specifications.                                    See

J.A. 42.       Crane’s notice of removal did mention that the valves

included gaskets as internal component parts, but Crane did not

explicitly assert the defense as related to gaskets.                               See J.A.

42.




       2
       Joyner’s complaint did not identify the valves and gaskets
as the source of his injuries; this information became available
during the course of depositions, after which Crane filed its
notice of removal.



                                               5
      Joyner moved to remand to state court, arguing that Crane’s

evidence     was      insufficient            to    support        its     jurisdictional

allegations.         In    the    alternative,          Joyner     moved    to    sever    the

valve claims against Crane and to remand the claims against the

other     defendants--as         well    as     Joyner’s      gasket       claims    against

Crane--to state court.                At oral argument before the district

court, Crane explicitly refused to take a position as to whether

the   federal      contractor         defense      applied    to    any     gaskets    Crane

might     have     supplied.           Rather,      Crane     apparently          sought   to

preserve its contention that the gaskets simply weren’t theirs.

See J.A. 2646 (“Crane has a different position with regard to

their     gasket    because      it     was   never,     never     on     the    Navy’s    QPL

[qualified products list] and should never have been used.”);

see also J.A. 2732 3 (“To be clear, it is Crane Co.’s position

that Mr. Joyner did not work with replacement Cranite gaskets on

Navy vessels because Cranite gaskets were not on any government

QPL list, and thus were not able to be ordered for use on Navy

vessels     through       the    procurement       process.”).           Crane     declined,

however,     to    make     an    argument         in   the    alternative--that           the

gaskets     “would        have     been       supplied        pursuant       to     detailed




      3
       This citation is to Crane’s opposition to Joyner’s notice
of abandonment and request for remand, filed on April 11, 2013
in the district court.



                                               6
government specifications”--until much later in the litigation.

J.A. 2732.

      In a memorandum opinion and order issued March 7, 2013, the

district      court   found    that   Crane     had    sufficiently    supported

removal pursuant to § 1442(a)(1), focusing on the valve claims.

See Joyner v. A.C. & R. Insulation Co., No. CCB-12-2294, 2013 WL

877125 (D. Md. Mar. 7, 2013).                It did, however, grant in part

Joyner’s motion to sever the valve claims from all the others.

The court noted that it could exercise supplemental jurisdiction

over the other claims, but largely declined to do so.                  The court

found   that     state   law    claims       predominated     over   the    claims

implicating the federal defense and that Maryland had a strong

interest in adjudicating its own state law claims, leading the

court to sever the claims against the other defendants.                    But the

court also noted its interest in economy, which weighed against

forcing Crane to litigate claims regarding valves in one court

and gaskets in another.           Thus, the court remanded the claims

against the other defendants back to Maryland state court, but

retained both claims against Crane.

      Shortly thereafter, Joyner filed a “notice of abandonment

of   claims    regarding      Crane   Co.     valves   only   and    request   for

remand.”       J.A.   2722.     The   notice     explained    that    Joyner   was

abandoning his claims against Crane with respect to its valves,

retaining only his claims involving injuries caused by Crane’s

                                         7
gaskets.      See J.A. 2722–23, 2923.                   Joyner argued that because

Crane’s    removal        to   federal     court        relied    on   the   government

contractor defense as to the valves alone, the district court

had no subject matter jurisdiction without those claims.

       Crane vociferously contested Joyner’s motion, arguing that

Joyner     was      manipulating         his       complaint      to   avoid    federal

jurisdiction and that Federal Rule of Civil Procedure 15 does

not permit Joyner to amend his complaint with such precision.

Crane also argued that it could assert its federal defense in

relation to the gaskets.

       The district court addressed these concerns in a memorandum

opinion and order on June 6, 2013.                        See Joyner v. A.C. & R.

Insulation Co., No. CCB-12-2294, 2013 WL 2460537 (D. Md. June 6,

2013).        The    court       chose    to       construe      Joyner’s    notice    of

abandonment as a motion to amend his complaint under Rule 15(a).

Finding that such an amendment would not prejudice Crane, the

district court granted leave to amend.                         The court found that

Crane had not asserted a federal defense with respect to gaskets

and that 28 U.S.C. § 1446(b) prevented Crane from asserting it

now,   well      beyond    the    thirty       days     that   provision     grants   for

notice of removal.             The court also explained that any cross-

claims    for     contribution      would          be   irrelevant,    as    Joyner   had

forfeited any damages related to the valves.                        Thus, the defense

would not apply as to potential cross-claims from co-defendants.

                                               8
Accordingly,       the   court    remanded          Joyner’s    remaining         claims    to

Maryland state court.

                                              B.

      Crane       appeals      both    the     March     7     and    June    6     orders,

contending        that   all    claims    should       have    remained       in    federal

court.     The case is calendared for trial in the Circuit Court

for Baltimore City, and we think it belongs there.                            Because the

district court did not err in remanding the Crane gasket claims

to   state    court,     we    need     not    evaluate       the    propriety      of     the

court’s earlier decision to remand the claims against the other

defendants, or whether we even have jurisdiction to consider

that question.



                                              II.

      As     an   initial      matter,    Joyner       asserts       that    we    have     no

jurisdiction to review this appeal.                   We disagree.

      Crane correctly observes that “[a]n order remanding a case

to the State court from which it was removed is not reviewable

on appeal or otherwise, except that an order remanding a case to

the State court from which it was removed pursuant to section

1442 or 1443 of this title shall be reviewable by appeal or

otherwise.”         28   U.S.C.       § 1447(d).        This    case    was    originally

removed pursuant to § 1442(a)(1) and is thus reviewable.



                                              9
       Joyner     argues    that   because      he    amended    his   complaint      to

disclaim any cause of action regarding the valves, the part of

the case that was removed pursuant to § 1442 simply no longer

exists.         As Joyner sees it, because the issues now before us

were       in   the   district     court     pursuant     to     its   supplemental

jurisdiction, they do not fall within the narrow exceptions of

§ 1447(d).

       But Joyner ignores a basic proposition: that parties remove

cases,      not   claims.     Section      1447(d)     explicitly      refers    to    a

“case”      removed    from   state     court.         Because     this   case     was

originally        removed   pursuant    to      the    federal    officer   removal

statute, we have jurisdiction now.



                                        III.

       The district court remanded this case pursuant to 28 U.S.C.

§ 1447(c). 4      See J.A. 3007.       That statute provides that “[i]f at


       4
       To be clear, we recognize that the district court could
certainly have chosen to exercise supplemental jurisdiction even
after the valve claims were gone. See Carnegie-Mellon Univ. v.
Cohill, 484 U.S. 343, 357 (1988) (“[A] district court has
discretion to remand to state court a removed case involving
pendent claims upon a proper determination that retaining
jurisdiction over the case would be inappropriate.           The
discretion to remand enables district courts to deal with cases
involving pendent claims in the manner that best serves the
principles of economy, convenience, fairness, and comity which
underlie the pendent jurisdiction doctrine.”).   Our reading of
the March 7 and June 6 orders together suggests to us that the
district court declined to do so.      See Mangold v. Analytic
(Continued)
                                           10
any   time    before    final   judgment        it   appears      that       the    district

court   lacks    subject    matter     jurisdiction,             the    case       shall   be

remanded.”       Id.    Crane contends that the district court never

“lack[ed] subject matter jurisdiction,” asserting that Joyner’s

disclaimer as to the valves was wholly ineffectual.                            And in the

alternative,      Crane   argues,     it    should        be    able    to    assert       new

grounds for subject matter jurisdiction in response to Joyner’s

disclaimer.      We address each argument in turn, and in so doing,

interpret the relevant statutes de novo.                       See Holland v. Pardee

Coal Co., 269 F.3d 424, 430 (4th Cir. 2001).

                                           A.

      Crane first asserts that Joyner’s disclaimer is a legal

nullity, devoid of real effect.                 Crane does not dispute that “a

federal      district   court   has   discretion          under        the   doctrine      of

pendent jurisdiction to remand a properly removed case to state

court   when     all    federal-law    claims        in    the    action       have     been

eliminated and only pendent state-law claims remain.”                              Carnegie-




Servs., Inc., 77 F.3d 1442, 1450 (4th Cir. 1996) (noting our
“power--and responsibility--to look past contextually ambiguous
allusions and even specific citations to § 1447(c) to determine
by independent review of the record the actual grounds or basis
upon which the district court considered it was empowered to
remand” (emphasis omitted)).   We simply understand the district
court to say that it no longer had an independent basis for
subject    matter   jurisdiction    besides   the   supplemental
jurisdiction it declined to exercise.



                                           11
Mellon        Univ.          v.      Cohill,       484     U.S.        343,       345        (1988);

see    also       Appellant’s          Br.    at    16.      But       because        the    federal

question arose from the defense to the dismissed claims, rather

than the claims themselves, Crane thinks different rules apply.

       In support of this assertion, Crane cites to one unreported

district court case from outside our circuit.                                  That court held

that “[b]ecause removals pursuant to the federal officer removal

statute      are       premised       on    the    existence      of     a    federal       defense,

rather       than       a      plaintiff’s         artfully       constructed          complaint,

neither      Plaintiff’s             disclaimer      nor   [his]       characterizations           of

[his] claims are determinative.”                         Brantley v. Borg-Warner Morse

Tec, Inc., No. 3:12cv540 AJB (JMA), 2012 WL 1571129, at *2 (S.D.

Cal.       May    3,        2012)    (internal       quotation      marks        and    citations

omitted).

       Even       if    we     were    inclined      to    rest    our       decision       on   such

authority,            the     case     is    distinguishable.                “[D]espite          [his]

disclaimer”            of    any     claims    related      to     the       “direction       of   an

officer          of    the     United       States      Government,”          Brantley        “still

s[ought] damages arising out of his exposure to asbestos in and

around the Westinghouse turbines produced by Defendants while

serving in the United States Navy . . . .”                                    Id. 5     But here,

       5
       Brantley apparently contended that Westinghouse supplied
turbines with little or no direction from the Navy as to product
specifications.


                                                   12
Joyner expressly disclaimed any damages--giving his disclaimer

real effect, unlike Brantley’s.               As we have no reason to believe

that      the    state   court     will      fail       to    hold    Joyner     to     this

disclaimer, it effectively precludes any defense based on the

valves alone.

       Crane     also    argues       that    Joyner’s           amendment     should      be

disallowed as a “manipulative tactic[]” meant to evade federal

jurisdiction.        See Carnegie-Mellon, 484 U.S. at 357.                      But there

is   no    “categorical        prohibition”        on     such    manipulation.            Id.

Instead, “[i]f the plaintiff has attempted to manipulate the

forum,     the    [district]      court      should       take    this    behavior      into

account     in   determining      whether         the   balance      of   factors     to    be

considered       under   the    pendent      jurisdiction          doctrine    support       a

remand in the case.”            Id.    Crane’s bare assertion that “even if

Crane      Co.’s     federal      defense          were       somehow      extinguished,

supplemental jurisdiction remained,” Appellant’s Br. at 14, is

insufficient to raise the issue of whether the district court

abused     its    discretion     in    declining         to    exercise      supplemental

jurisdiction over the remaining claim.                        See Edwards v. City of

Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to

comply with the specific dictates of this rule [requiring the

reasons for contentions and citations to authorities and the

record] with respect to a particular claim triggers abandonment

of that claim on appeal.”).

                                             13
                                     B.

     Accepting the disclaimer’s effect, we next consider whether

Crane may properly assert any other grounds of subject matter

jurisdiction.      Crane primarily argues 6 that it should have been

able to assert a federal defense regarding the gasket claims

after Joyner amended his complaint.        We think not.

     As the district court noted, defendants have thirty days to

file a “short and plain statement of the grounds for removal”--a

window that had closed by the time Joyner amended his complaint.

28 U.S.C. § 1446(a).       The court reasoned that Crane should have

asserted any and all federal defenses within those thirty days.

Instead,   Crane    explicitly   refused   to   take   a   position   as   to

whether    the   federal   officer   defense    applied    to   the   gasket

claims.

                                     1.

     Crane first suggests that it should have been allowed to

amend its notice of removal, pursuant to 28 U.S.C. § 1653. 7           This

     6
       Crane also notes that the other defendants’ cross-claims
as to the valves remain in play, thus invoking the same defense.
But, as the district court explained, because Joyner disclaimed
any right to damages regarding the valves, any damages so
attributed would remain beyond his reach: Crane cannot be liable
to Joyner or any other defendant for that sum. The cross-claims
fall with the primary claim as a matter of course.
     7
       It is not clear to us that Crane made this argument before
the district court. But as we explain, the contention fails on
its merits.


                                     14
argument at first seems plausible on the face of the statute,

which provides that “[d]efective allegations of jurisdiction may

be amended, upon terms, in the trial or appellate courts.”                        Id.

But courts generally apply the thirty-day limit to this statute

as well, at least in cases where the amendment is something more

than a minor technical correction.                   See Nutter v. New Rents,

Inc., No. 90-2493, 1991 WL 193490, at *2 (4th Cir. Oct. 1, 1991)

(“We    . . .   apply    the   majority       rule    that   an   amendment   which

merely     perfects       a     technically          defective      jurisdictional

allegation in a timely filed removal petition may be allowed

after the 30-day removal period.”); see also Barrow Dev. Co. v.

Fulton Ins. Co. 418 F.2d 316, 317 (9th Cir. 1969) (“[S]ince

removal must be effected by a defendant within 30 days after

receiving a copy of the complaint, the removal petition cannot

be thereafter amended to add allegations of substance but solely

to   clarify    ‘defective’     allegations      of     jurisdiction    previously

made.” (internal citations omitted)); 14C Charles Alan Wright &

Arthur R. Miller, Federal Practice and Procedure § 3733 (4th ed.

2009)    (“In   most    circumstances,        . . .    defendants     may   not   add

completely      new     grounds    for        removal     or      furnish   missing

allegations, even if the court rejects the first-proffered basis

of removal . . . .”).          In short, “[t]he privilege of removal may

be lost if it is not asserted in time and in conformity with the

provisions of the statute.”         Richard H. Fallon, Jr. et al., Hart

                                         15
and Wechsler’s The Federal Courts and the Federal System 1433

(6th ed. 2009).

      Our district courts have noted the tension between these

statutes, providing for a thirty-day window on the one hand and

amendment on the other.           The confusion, they assert, has caused

a split among our circuit’s district courts.                     See, e.g., Covert

v. Auto. Credit Corp., 968 F. Supp. 2d 746, 750 (D. Md. 2013);

W. Va. v. Minn. Mining & Mfg. Co., 354 F. Supp. 2d 660, 668–69

(S.D.W. Va. 2005); Muhlenbeck v. KI, LLC, 304 F. Supp. 2d 797,

800–01 (E.D. Va. 2004).

      The District of Maryland, for instance, has contrasted the

“strict     constructionist”      school     with      the   “liberal       approach.”

Covert, 968 F. Supp. 2d at 750.               Under the former, “amendments

after § 1446(b)’s thirty-day period are allowed only for the

purpose of setting forth more specifically grounds that had been

imperfectly stated in the original petition; missing allegations

may   not    be     supplied    nor   new    allegations         furnished.”         Id.

(internal quotation marks omitted).                  Under the liberal approach,

it explains, supplemental allegations are permitted “where the

imperfection in the jurisdictional allegation is a mere defect.

However,     even    under     this   liberal    approach        if    a    ground   for

removal     was     completely    omitted       as     opposed    to       ‘imperfectly

stated,’ the court has no discretion to permit amendment under



                                        16
§ 1653 and must remand the case to state court.”                       Id. (internal

quotation marks, citations, and alterations omitted).

      In our view, these two schools differ only in verbiage.

The upshot is the same: after thirty days, district courts have

discretion to permit amendments that correct allegations already

present in the notice of removal.                  Courts have no discretion to

permit amendments furnishing new allegations of a jurisdictional

basis.   See Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S. 826,

831   (1989)    (“But       § 1653    speaks     of    amending     ‘allegations         of

jurisdiction,’ which suggests that it addresses only incorrect

statements     about    jurisdiction         that      actually     exists,       and   not

defects in the jurisdictional facts themselves.”); id. at 832

(“[E]very    Court     of    Appeals    that     has    considered     the    scope      of

§ 1653   has    held    that    it     allows      appellate      courts     to    remedy

inadequate      jurisdictional          allegations,          but    not      defective

jurisdictional facts.           We decline to reject this longstanding

interpretation of the statute.” (footnote omitted)).                          The trick

lies in placing a case within one of those two categories.

      Our precedent indicates that amendment is appropriate for

technical      changes,       such     as    the      exact    grounds       underlying

diversity jurisdiction.              For instance, in Nutter, the original

notice of removal claimed that the defendant was a “Kentucky

corporation”; we permitted an amendment stating that Kentucky

was merely the party’s “principal place of business.”                             1991 WL

                                            17
193490, at *2.           Similarly, in Yarnevic v. Brink’s, Inc., 102

F.3d    753    (4th   Cir.     1996),   the        original    petition        for   removal

cited both federal question and diversity jurisdiction.                              See id.

at 754.       The petition listed the plaintiff’s domicile as Ohio,

though he had moved to Pennsylvania after filing his complaint--

but either state would have supported diversity jurisdiction.

We held that “[w]hile it would have been prudent for Brink’s to

file    a     supplemental      petition       specifying       the      new    basis      for

diversity within 30 days . . . it was not required,” as the

“change of domicile information simply added new evidence to

rebut [the] motion to remand.”                     Id. at 755; see also Newman-

Green, 490 U.S. at 831 (explaining that “§ 1653 would apply if

[a   party]     were,    in    fact,     domiciled       in    a    State      other       than

Illinois or was, in fact, not a United States citizen, but the

complaint did not so allege,” but would not apply “where the

complaint is amended to drop a nondiverse party in order to

preserve statutory jurisdiction”).

       One could argue, of course, that the difference between

valves and gaskets is no broader than the difference between

Ohio    and     Pennsylvania:       both       relate     to       the   factual        bases

underscoring the same source of jurisdiction.                            Here, however,

the district court made clear that the valves and gaskets were

being       treated   separately        for     purposes       of    removal.          Crane

nonetheless      chose    to    preserve       its    position       that      it    had    not

                                              18
supplied   the    gaskets.     That    decision--made    in   open    court--

suggests that Crane’s failure to include gaskets as a ground for

removal was no “mere inadvertence,” see Clephas v. Fagelson,

Shonberger, Payne & Arthur, 719 F.2d 92, 94 (4th Cir. 1983), nor

a clerical error, but instead a strategic choice.             As a result,

the district court correctly denied as untimely Crane’s attempt

to amend its notice of removal to include the gasket claims.

                                      2.

     Crane    also   argues,    in     a   final   alternative,      that   no

amendment was necessary at all.            Once the initial removal was

deemed appropriate, it posits, the notice of removal--and the

contents thereof--ceased to matter.

     But federal jurisdiction, in such a case, is contingent on

removal.     Indeed, the statute simply provides that such a suit

“may be removed by [the officer] to the district court,” 28

U.S.C. § 1442(a); it “does not enlarge the original jurisdiction

of the district courts,” Mir v. Fosburg, 646 F.2d 342, 345 (9th

Cir. 1980).      Thus, having failed to assert the specific defense

it now invokes when it removed the action, Crane cannot rely on

§ 1442(a) as an independent jurisdictional hook.              See Mesa v.

California, 489 U.S. 121, 136 (1989) (“Section 1442(a) . . .

cannot     independently     support       Art.    III   ‘arising      under’

jurisdiction.     Rather, it is the raising of a federal question

in the officer’s removal petition that constitutes the federal

                                      19
law under which the action against the federal officer arises

for Art. III purposes.”).

       And none of the cases Crane puts forth require a different

outcome.    Crane purports to rely primarily on Jamison v. Wiley,

14 F.3d 222 (4th Cir. 1994).          That case, however, is inapposite

to the question at hand.          In Jamison, the defendant--a federal

employee accused of sexual assault--removed the case to federal

court under the federal officer removal statute and the Westfall

Act, asserting that he had been acting within the scope of his

duties.     At that time, the Department of Justice had agreed to

provide his defense.          At some point thereafter, the DOJ changed

its mind.     The district court decided, as a result, that the

defendant had not been acting within the scope of his duties and

that the federal officer defense was no longer meritorious, and

remanded to state court.

       We reversed, explaining that “removal jurisdiction exists

whenever     the   defendant-official      asserts,     in   his    removal

petition, a ‘colorable’ federal defense to the action.”             Id. at

239.     Thus, Jamison stands for the innocuous proposition that

later evidence regarding the merits of a defense does not impact

the    propriety   of   its    pleading.   Here,   by   contrast,   we   are

confronted with a defense that was never adequately asserted in

the first place.



                                      20
     Two   other       cases    relied    on     by     Crane     warrant      further

discussion.     In Willingham v. Morgan, 395 U.S. 402 (1969), the

Supreme Court confronted a similar issue where defendants had

asserted the federal officer defense.                 In his motion for remand,

the plaintiff alleged that the defendants were not acting within

the scope of their official duties at the time in question.                        The

Court pointed out that “[t]he only facts in the record which in

any way respond to this allegation appear in [the defendants’]

affidavits in support of their motion for summary judgment.”

Id. at 407.      In a footnote, the Court stated, “This material

should have appeared in the petition for removal.                       However, for

purposes   of   this    review,    it    is    proper      to   treat    the   removal

petition   as   if   it   had   been     amended      to   include      the    relevant

information contained in the later-filed affidavits.”                           Id. at

407 n.3.      This language indicates that the notice of removal

itself--rather than any subsequent docket entry--is the document

to which the court must refer.

     At first glance, Willingham appears to be in tension with

our explanation of the impropriety of belated amendment.                         But a

closer look reveals that the amendment permitted in Willingham

went to the merits of a previously raised ground for removal,

rather than the assertion of the ground itself.                         As the Third

Circuit agreed,



                                         21
     [t]he   Supreme   Court   has  upheld  removal   where
     jurisdictional facts required to support the removal
     were found in later-filed affidavits rather than in
     the notice of removal. . . . . [W]e are satisfied that
     sections 1446(a) and 1653, together with the Supreme
     Court’s opinion in Willingham, permit a court to
     consider jurisdictional facts contained in later-filed
     affidavits as amendments to the removal petition
     where, as here, those facts merely clarify (or correct
     technical deficiencies in) the allegations already
     contained in the original notice.

USX Corp. v. Adriatic Ins. Co., 345 F.3d 190, 205 n.12 (3d Cir.

2003); see also Ruppel v. CBS Corp., 701 F.3d 1176, 1184 n.1

(7th Cir. 2012) (“CBS could also have amended its notice of

removal and added supporting exhibits under 28 U.S.C. § 1653

. . . .” (citing Willingham)); cf. In re Methyl Tertiary Butyl

Ether (“MTBE”) Prods. Liab. Litig., 488 F.3d 112, 129 (2d Cir.

2007)   (noting    that     the   defendants   had   not    made    a   particular

allegation in the notice of removal, “[n]or do they cite any

later-filed affidavits which could provide the basis for us to

treat   the    removal      petitions    as    amended      to     include   those

allegations”      (citing    Willingham)).      Thus,      Willingham     comports

with our understanding of the importance of--and limits to--

amending the notice of removal.

     Williams v. Costco Wholesale Corp., 471 F.3d 975 (9th Cir.

2006), is also of no help to Crane.              There, the defendant had

removed on the basis of federal question jurisdiction, and when

the plaintiff amended his complaint to remove the federal claim,

the district court remanded.            The Ninth Circuit held that the

                                        22
remand       was      inappropriate         because      the    district         court    had

diversity jurisdiction as well--even though the defendant had

not asserted diversity in its notice of removal.                                 The court

postulated that “post-removal amendments to the pleadings cannot

affect whether a case is removable, because the propriety of

removal is determined solely on the basis of the pleadings filed

in state court.”             Id. at 976.       The court then held that “[o]nce

a    case     has     been    properly      removed,      the    district        court    has

jurisdiction over it on all grounds apparent from the complaint,

not just those cited in the removal notice”--grounds asserted

well       before   the      thirty-day      deadline.         Id.    at   977    (emphasis

added).

       The Ninth Circuit’s approach, which mirrors that of the

Fifth Circuit, 8 has been criticized as contrary to well-settled

practice.           See      Jeannette      Cox,    Removed     Cases      and    Uninvoked

Jurisdictional          Grounds,       86   N.C.    L.   Rev.    937,      953–57    (2008)

(arguing       that    the     Fifth     and   Ninth     Circuits     “have      failed    to

adequately explain their departure from the traditional approach

to   uninvoked        jurisdictional        grounds”).          But   even    were   we    to


       8
       See Buchner v. F.D.I.C., 981 F.2d 816, 818 (5th Cir. 1993)
(“The fact that the FDIC waived its right to remove the instant
case is irrelevant to the determination of whether the case
should have or could have been remanded once it had been
properly removed by another party who had not waived the right
to remove.”).



                                               23
accept those principles, they do not control the result here.

Contrary to Crane’s view of things, we do not take the Ninth

Circuit’s language as carte blanche for defendants to assert new

grounds for removal at any time (as was the case here), but

rather an invitation for the court to look at those grounds

already before it.

      Our    litigation            system    typically     operates        on   a    raise-or-

waive 9    model:    if       a     litigant     fails     to   raise      a    claim      in    a

complaint,      or       a    defense       in   an   answer,     or    to      preserve        an

objection at trial, they are generally out of luck.                                 This model

forces     efficiency          and    discourages        sandbagging.           It    is   thus

reasonable to expect that a litigant would raise every ground

for   removal       in       his    initial      filing.        Such   a     rule     prevents

precisely the incessant back-and-forth controversy we see here. 10

Crane made a strategic decision not to assert removal as to the


      9
       Though “raise-or-waive” is the usual nomenclature, in
reality, of course, courts--including us here--often mean
“raise-or-forfeit.”    “Waiver is different from forfeiture.
Whereas forfeiture is the failure to make the timely assertion
of a right, waiver is the intentional relinquishment or
abandonment of a known right.” United States v. Olano, 507 U.S.
725, 733 (1993) (internal quotation marks and citation omitted).
      10
        The thirty-day window for asserting federal jurisdiction
runs from the moment the grounds for such jurisdiction become
apparent, rather than the filing of the complaint--thus
preventing    the   plaintiff   from   sandbagging   by   hiding
jurisdictional grounds in a first complaint and later amending
it to add them. See 28 U.S.C. § 1446(b)(3).



                                                 24
gasket     claims.      We     usually        hold   parties    to   that    sort   of

strategic decision, and are unable to discern why this situation

would merit a departure from the general rule.

       We hasten to underscore the narrowness of our holding.                       It

may seem unjust, at first glance, that Joyner was allowed to

amend his complaint to withdraw the relevant claims, but that

Crane may not respond by restructuring its defense.                         But there

is    already   a    remedy    in     place    for   such   a   scenario:    had    the

district court thought that Joyner’s manipulative tactics were

too    sharp,   it    had     every    opportunity     to   retain    the    case   in

federal court as a matter of discretion.                    “The district courts

thus can guard against forum manipulation . . . .”                          Carnegie-

Mellon, 484 U.S. at 357 (explaining that a party’s manipulative

tactics are a factor the district court should weigh in deciding

whether to retain the case in federal court).                        We trust that

they will do so.



                                          IV.

       For the foregoing reasons, the judgment of the district

court is

                                                                            AFFIRMED.




                                          25